Exhibit 10.2

 

Boston Life Sciences, Inc.

 

(List Plan)

 

Nonstatutory Stock Option Agreement

 

9. Grant of Option.

 

This agreement (hereinafter, the “Agreement”) evidences the grant by Boston Life
Sciences, Inc., a Delaware corporation (the “Company”), on
[                    ], 2005 (the “Grant Date”) to [                ], an
[employee], [director], [consultant] or [advisor] of the Company (the
“Optionee”), of an option (the “Option”) to purchase, in whole or in part, on
the terms provided herein and in the [Company’s 1998 Omnibus Stock Option Plan
or Amended and Restated Omnibus Stock Option Plan] (the “Plan”), a total of
[            ] shares (the “Shares”) of common stock, $.01 par value per share,
of the Company (“Common Stock”) at $[    ] per Share. Unless earlier terminated,
this Option shall expire at 5:00 p.m., Eastern time, on [                ] (the
“Final Exercise Date”).

 

It is intended that the Option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Optionee”, as used in
this Option, shall be deemed to include any person who acquires the right to
exercise this Option validly under its terms.

 

10. Vesting Schedule.

 

This option is immediately exercisable (“Vested”) as to [        ]% of the
original number of Shares on the Grant Date. The remaining [            ]% will
vest in equal monthly installments over the [    ] months following the Grant
Date.

 

The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is Vested until the earlier of the Final Exercise Date or the termination of
this Option under Section 3 hereof.

 

11. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this Option shall be by written
notice in the form attached hereto as Exhibit A, signed by the Optionee, and
received by the Company at its principal office, accompanied by this Agreement,
and payment in full in the manner provided in the Plan. The Optionee may
purchase less than the total number of Shares covered hereby, provided that no
partial exercise of this Option may be for any fractional share.

 



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Optionee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date, an employee or officer of, or consultant or advisor
to, the Company (an “Eligible Optionee”).

 

(c) Termination of Relationship with the Company. If the Optionee ceases its
relationship with the Company as an employee, director, consultant or advisor
for any reason, then the right to exercise this Option shall terminate as
provided in the Plan. Notwithstanding the foregoing, if the Optionee, prior to
the Final Exercise Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Optionee and the Company, the right to
exercise this Option shall terminate immediately upon written notice to the
Optionee from the Company describing such violation.

 

(d) Discharge for Cause. If the Optionee’s relationship with the Company, prior
to the Final Exercise Date, is discharged by the Company for “cause” (as defined
below), the right to exercise this Option shall terminate immediately upon the
effective date of such discharge. “Cause” shall mean willful misconduct by the
Optionee or willful failure by the Optionee to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Optionee of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the Optionee
and the Company), as determined by the Company, which determination shall be
conclusive. The Optionee shall be considered to have been discharged for “Cause”
if the Company determines, within 30 days after the Optionee’s resignation, that
discharge for cause was warranted.

 

12. Tax Matters

 

(a) Withholding.

 

No Shares will be issued pursuant to the exercise of this Option unless and
until the Optionee pays to the Company, or makes provision satisfactory to the
Company for payment of, any federal, state or local withholding taxes required
by law to be withheld in respect of this Option.

 

(b) Taxable Event

 

The Optionee understands that the difference between the excess of the Company’s
stock price, determined on the date of exercise, and the exercise price of this
option, if any, will represent compensation for tax purposes and will be
included in the Participant’s annual compensation.

 

13. Nontransferability of Option.

 

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Optionee, either voluntarily or by operation of law, except by
will or the laws of descent and distribution, and, during the lifetime of the
Optionee, this Option shall be exercisable only by the Optionee.

 



--------------------------------------------------------------------------------

14. Provisions of the Plan.

 

(a) This Option is subject to the provisions of the Plan, a copy of which is
furnished to the Optionee with this Option. The Optionee should refer to the
Plan for a more complete description of the terms and provisions of this Option.

 

15. Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this Agreement have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of the Shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Optionee has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

 

16. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law.

 

*****

 

IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized officer. This Option shall take effect as a sealed instrument.

 

       

BOSTON LIFE SCIENCES, INC.

Dated:                          , 200  

     

By:

               

Name:

               

Title:

   

 

OPTIONEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Nonstatutory Stock Option Agreement
and agrees to the terms and conditions thereof.

 

OPTIONEE:

 

Address: 

         

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

NOTICE OF STOCK OPTION EXERCISE

 

Date:                     

 

Optionee name and address:

 

____________________

 

____________________

 

____________________

 

Attention: Treasurer

 

Dear Sir or Madam:

 

I am the holder of an Nonstatutory Stock Option granted to me by Boston Life
Sciences, Inc. (the “Company”) on                  for the purchase of
                 shares of Common Stock of the Company at a purchase price of
$             per share.

 

I hereby exercise my option to purchase                  shares of Common Stock
(the “Shares”).

 

Please register my stock certificate as follows:

 

           (check applicable box)

Name(s):

  _______________________   q     

Tenants in Common

    _______________________   q     

Tenants by the Entirety

Address:

  _______________________   q     

Joint Tenants

Tax I.D. #:

  _______________________   q     

Uniform Gift to Minors Act

 

Very truly yours,

  

(Signature)

 